Citation Nr: 1443273	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-10 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976, and from August 1987 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in August 2012.  

The case was previously before the Board in March 2013, when, in part, the Board remanded the Veteran's low back disability claim to the RO, together with claims for service connection for tinnitus, hearing loss and a psychiatric disorder.  The tinnitus, hearing loss, and psychiatric disability claims were subsequently granted, leaving the back disorder issue, which is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his back disability is related to his active service, and particularly, those occasions when it was necessary for him to lift heavy objects.  

As it happens in this case, an in service examination report dated in December 1992, in connection with the Veteran's release from service, revealed the presence of mild scoliosis.  In addition, the Veteran reported recurrent back pain.  Shortly after his service discharge, he was examined for VA purposes in May 1993.  At that time, x-rays of the lumbosacral spine again revealed mild scoliosis to the left with deformity involving the vertebral plates particularly in the upper mid and lumbar spine suggesting schmorl's nodes.  Many years later, October 2007 x-rays of the lumbosacral spine revealed minimal narrowing of the L5-S1 intervertebral disc space, and August 2012 x-rays of the lumbosacral spine revealed mild left convexing scoliosis of the lumbar spine and small marginal spurs arising from L2 and L4 vertebral bodies.  

Although considered a congenital condition by RO staff in the early 1990's, this evidentiary picture requires a VA examination to ascertain the nature and etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, any outstanding pertinent VA treatment records should either be made accessible electronically or be printed and added to the Veteran's claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records related to the Veteran's back disability and associate those records with the claims folder.  

2. After associating any pertinent, outstanding records with the claims folder, provide the Veteran with an appropriate examination to determine whether he has a back disability, to include scoliosis, which is related to service, or had its onset in service.  All necessary tests should be conducted and the claims folder should be made available to the examiner.  

The specific diagnosis for each disability of the back found to be present should be identified, and examiner should address whether any current back disability existed prior to service.  The examiner should express whether any such pre-service disability increased in severity beyond its natural progression during service.  

For any current back disability not present prior to service, the examiner should express an opinion whether it had its onset in service, or is otherwise related to service.  

The examiner's report should include a rationale for all opinions and conclusions reached, with specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

